DETAILED ACTION
	For this action, Claims 1-11 are pending.  Claim 11 is new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09 November 2020, with respect to the ground of rejection of Claim 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The ground of rejection has been withdrawn.  Applicant has amended the claim in a manner that addresses and overcomes the issue of indefiniteness that requires said ground of rejection; therefore, upon further consideration, the ground of rejection has been withdrawn.  For more detail on why the ground of rejection was withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 09 November 2020.
Applicant's arguments filed 09 November 2020 have been fully considered but they are not persuasive.  Applicant argues that Liu, US 7547397, does not disclose a water storage facility as recited in the instant claims and therefore cannot disclose a system with a water selection apparatus interposed between the water body and the .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, US 7547397.
	Regarding instant Claim 1, Liu discloses a system for use with a water storage facility having a water body and an extraction structure (Figure 2; Col. 6, Line 66-Col. 7, Line 17; water body in body of water flowing within housing 20, extraction structure is housing 20 comprising hollow cylinder 25 and hollow conical flow accelerator 10), the system comprising a water selection apparatus interposed between the water body and the extraction structure (Figure 2; Col. 6, Line 66-Col. 7, Line 17; clean water collecting pipes 24a, 24b, 24c each with respective flow adjuster 29a, 29b, 29c serve as an extraction structure, as they selectively extract clean water from housing 20; pipes 24a-c serve as conduit of body of water through and out of the housing 20), the water selection apparatus having a controllable inlet that allows water from a selectable depth within the water body to be harvested for withdrawal through the extraction structure (Figure 2; Col. 6, Line 66-Col. 7, Line 17; flow adjusters 29a-c provide selective extraction along the depth of the housing 20 by adjusting flow through pipes 24a-c, which are placed along the depth of the housing).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Liu further discloses comprising a barrier structure forming a partitioned volume enclosing or attached to the extraction structure wherein the water selection apparatus controls water flow from the water body to the partitioned volume (Figure 2; Col. 6, Line 66-Col. 7, Line 17; Col. 8, Line 59-Col. 9, Line 12; flow adjusters 29a-c, which are attached to the extraction structure/housing 20 via pipes 24a-c; partitioned volume is downstream flow from flow adjusters 29a-c to collection of clean water).
	Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  Liu further discloses wherein the barrier structure defines one or more water treatment zones through which, in use, water flows from the controllable inlet to the extraction means (Figure 2; Col. 6, Line 66-Col. 7, Line 17; Col. 8, Line 59-Col. 9, Line 12; flow adjusters 29a-c, based on the adjusted flow, define treatment zones within the area of pipes 24a-c, water flows through the controllable inlet at the mouth of said pipe 24a-c, to and through the housing 20 before collection beyond the adjuster 29a-c).
	Regarding instant Claim 4, Claim 2, upon which Claim 4 is dependent, has been rejected above.  Liu further discloses wherein the water selection apparatus comprises a selector interface integrated with the barrier structure and including a plurality of selector gates positioned at respective depths in the water body, the gates being selectively operable to admit water from the corresponding depth to the partitioned volume (Figure 2; Col. 6, Line 66-Col. 7, Line 17; Col. 8, Line 59-Col. 9, Line 12; plurality of gates in flow adjusters 29a-c, which also comprise the barrier structure 
	Regarding instant Claims 5 and 11, Claim 1, upon which Claim 5 and thereby Claim 11 are dependent, has been rejected above.  Liu further discloses wherein the water selection apparatus comprises a fluid conduit having an inlet that is moveable to a selected depth within the water body, wherein the fluid conduit is a pipe (Figure 2; Col. 6, Line 66-Col. 7, Line 17; Col. 8, Line 59-Col. 9, Line 12; water selection apparatus in pipes 24a-c, which serve as fluid conduits and are configured as pipes , moveable inlets along the depth via closing/opening of flow adjusters 29a-c; Claim 11 also rejected).  
Regarding instant Claim 7, Liu discloses a method for controlling the quality of water for withdrawal from a water body by way of an extraction structure (Figure 2; Col. 6, Line 66-Col. 7, Line 17; water body in body of water flowing within housing 20, extraction structure is housing 20 comprising hollow cylinder 25 and hollow conical flow accelerator 10), the method comprising selectively harvesting water, via a water selection apparatus, from a dynamically controllable depth within the water body before admitting the harvested water for withdrawal through the extraction structure (Figure 2; Col. 6, Line 66-Col. 7, Line 17; clean water collecting pipes 24a, 24b, 24c each with respective flow adjuster 29a, 29b, 29c serve as an extraction structure, as they selectively extract clean water from housing 20; pipes 24a-c serve as conduit of body of water through and out of the housing 20; flow adjusters 29a-c are water selection apparatus that provide selective extraction along the depth of the housing 20, wherein 
Regarding instant Claim 9, Claim 7, upon which Claim 9 is dependent, has been rejected above.  Liu further discloses retaining the harvested water in a partitioned volume of the water body before withdrawal through the extraction structure (Figure 2; Col. 6, Line 66-Col. 7, Line 17; Col. 8, Line 59-Col. 9, Line 12; flow adjusters 29a-c, which are attached to the extraction structure/housing 20 via pipes 24a-c; partitioned volume is downstream flow from flow adjusters 29a-c to collection of clean water).
	Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  Liu further discloses applying at least one water treatment step or process to the water in the partitioned volume prior to withdrawal through the extraction structure (Figure 2; Col. 6, Line 66-Col. 7, Line 17; Col. 8, Line 59-Col. 9, Line 12; treatment occurs within flow accelerator 10 and separation of particles through the cylinder 25 before entry of water to pipe 24a-c and partitioned volume beyond adjusters 29 a-c).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 7547397, in view of Gilreath et al. (herein referred to as “Gilreath”, US Pat Pub. 2015/0164300).
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Liu discloses that the water selection apparatus maybe controlled along a depth of the water body (Figure 2; Col. 6, Line 66-Col. 7, Line 17; Col. 8, Line 59-Col. 9, Line 12).

	Gilreath discloses a water conserving cleaning system in the same field of endeavor as Liu, as it solves the mutual problem of controlling flow of water an extraction device (Abstract; recirculation of flow of water through a water system).  Gilreath further discloses a monitoring apparatus arranged for measuring and monitoring at least one water quality characteristic over a plurality of depths within a water body, wherein a water selection apparatus is controlled according to detected differences in the at least one water quality characteristic as between different depths (Paragraph [0051]; Paragraph [0057]; turbidity sensor monitors turbidity of water and opens/closes valves to arrive at desired turbidity, sensor works in conjunction with a level sensor to ensure proper turbidity at a plurality of depths as the water level fluctuates with use).  The monitoring apparatus ensures water of a desired quality before further use or treatment (Paragraph [0051]; Paragraph [0057]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water body and the water selection apparatus of Liu to further comprise controlling the water selection apparatus based on a detected water quality by a monitoring apparatus as taught by Gilreath because Gilreath discloses such control based on a monitoring apparatus ensures the water has a desired quality before further use or treatment (Gilreath, Paragraph [0051]; Paragraph [0057]).
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Liu discloses that the method may be controlled along a depth of the water body (Figure 2; Col. 6, Line 66-Col. 7, Line 17; Col. 8, Line 59-Col. 9, Line 12).
	However, Liu is silent on a monitoring at least one water quality characteristic over at a plurality of depths within the water body, and controlling the depth at which water is harvested according to detected differences in the at least one water quality characteristic as between different depths.
	Gilreath discloses a water conserving cleaning system in the same field of endeavor as Liu, as it solves the mutual problem of controlling flow of water an extraction device (Abstract; recirculation of flow of water through a water system).  Gilreath further discloses a monitoring apparatus arranged for measuring and monitoring at least one water quality characteristic over a plurality of depths within a water body, wherein a water selection apparatus is controlled according to detected differences in the at least one water quality characteristic as between different depths (Paragraph [0051]; Paragraph [0057]; turbidity sensor monitors turbidity of water and opens/closes valves to arrive at desired turbidity, sensor works in conjunction with a level sensor to ensure proper turbidity at a plurality of depths as the water level fluctuates with use).  The monitoring apparatus ensures water of a desired quality before further use or treatment (Paragraph [0051]; Paragraph [0057]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water body and the harvesting of water of Liu to further comprise controlling the water harvested based on a detected water quality differences as taught .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/09/2021